Shipman, J.,
(charging jury.) The plaintiff takes the burden of proof, and must satisfy you by a fair preponderance of evidence that the goods should have been classified as “herrings, pickled or salted.” They are herrings, and are pickled; that is to say, they have been preserved in a brine of vinegar, salt, and spices. But the government claims that they are more than that, and are “fish prepared;” that is to say, prepared with vegetables, and that they have passed beyond the stage of “herrings pickled.” The plaintiff, on the other hand, says that a pickle *687moans prepared, either simply with brine or vinegar, or with vinegar and spices, or with vinegar, spices, and other articles, to give the compound an agreeable flavor, of which a great many pickles upon our tables are specimens. That is the whole question before you, whether the article is “herrings pickled,” or whether it has passed beyond that stage, and is properly styled a herring or fish prepared, in addition to being pickled.
Verdict for defendant.